                                                              United States District Court
                                                              Central District of California


 UNITED STATES OF AMERICA vs.                                                  Docket No.             LA CR20-00625 JAK JS3

 Defendant            KYLE CONLEY                                              Social Security No. 8        3     2     4

 akas:    Conley, Kyler Joseph; Conley, Kyle Joseph                            (Last 4 digits)


                                                JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH    DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         06        03     2021


     COUNSEL                                                             Peter Sebastian, Retained
                                                                             (Name of Counsel)
      PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                                CONTENDERE               GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING          Attempted Importation of MDMA in violation of 21 U.S.C. §§ 963, 952 (a), 960(a)(1), (b)(3) as charged in Count One of the
                      Information.

 JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
   COMM               that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Kyle Conley, is hereby
   ORDER              placed on probation on Count One of the Information for a term of three years under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and Second
         Amended General Order 20-04, including the conditions of probation and supervised release set forth in Section III of Second
         Amended General Order 20-04.

2.       The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within 15
         days of placement on probation and at least two periodic drug tests thereafter, not to exceed eight tests per month, as directed by
         the Probation Officer.

3.       The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes urinalysis, breath
         or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and
         from abusing prescription medications during the period of supervision.

4.       During the course of supervision, the Probation Officer, with the agreement of the defendant and defense counsel, may place the
         defendant in a residential drug treatment program approved by the U.S. Probation and Pretrial Services Office for treatment of
         narcotic addiction or drug dependency, which may include counseling and testing, to determine if the defendant has reverted to the
         use of drugs. The defendant shall reside in the treatment program until discharged by the Program Director and Probation Officer.

5.       The defendant shall participate in mental health treatment, which may include evaluation and counseling, until discharged from the
         program by the treatment provider, with the approval of the Probation Officer.

6.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the aftercare
         contractors during the period of community supervision. The defendant shall provide payment and proof of payment as directed by
         the Probation Officer. If the defendant has no ability to pay, no payment shall be required.

7.       The defendant shall participate for a period of 3 months in a home detention program which shall include the least intrusive means
         of electronic monitoring, i.e., a cellular telephone application; provided, however, theU.S. Probation and Pretrial Services Officer
         has the disrection to modify this method of monitoring based on defendant’s performance while on probation. Defendant shall
         comply with all such terms of home detention and electronic monitoring as directed by the Probation Officer.

8.       The defendant shall pay anycosts of Location Monitoring, to the contract vendor, not to exceed the sum of $12.00 for each day of
         participation. The defendant shall provide payment and proof of payment as directed by the Probation Officer.

9.       The defendant shall maintain one virtual currency wallet, and that one wallet per virtual currency shall be used for all personal
         transactions. The defendant shall not obtain or open any virtual currency wallets without prior approval of the Probation Officer. All
         virtual currency transactions, along with any virtual currency wallet Extended Public Keys, shall be disclosed to the Probation

CR-104 (docx 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 5
 USA vs.      KYLE CONLEY                                                        Docket No.:      LA CR20-00625

         Officer upon request. The defendant shall be limited to only using and possessing open public blockchain virtual currencies.
10.      The defendant shall comply with the Internal Revenue Service's reporting requirements as they pertain to virtual currencies and
         shall provide proof of having done so to the Probation Officer.

11.      The defendant shall possess and use only those computers and computer-related devices, screen usernames, passwords, email
         accounts, and internet service providers (ISPs), social media accounts, messaging applications and cloud storage accounts, that
         have been disclosed to the Probation Officer upon commencement of supervision. Any changes or additions are to be disclosed to
         the Probation Officer prior to the first use. Computers and computer-related devices include personal computers, internet
         appliances, electronic games, cellular telephones, digital storage media, and their peripheral equipment, that can access, or can be
         modified to access, the internet, electronic bulletin boards, and other computers.

12.      All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject to search,
         seizure and computer monitoring. This shall not apply to items used at the employment site that are maintained and monitored by
         the employer.

13.      The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant shall pay the cost
         of the Computer Monitoring Program.

14.      The defendant shall not use any software program or device designed to hide, alter, or delete information relating to his computer
         use, Internet activities or the files stored on his assigned computers. This includes the use of encryption, steganography, file
         erasing, file shredding, secure file deletion, and cache/cookie removal software without prior written approval from the United
         States Probation Office.

15.      During the period of community supervision, the defendant shall pay the special assessment and fine in accordance with this
         judgment's orders pertaining to such payment.

16.      The defendant shall cooperate in the collection of a DNA sample from the defendant.

17.      The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments, and any other
         financial gains to the Court-ordered financial obligation.

18.      The defendant shall submit the defendant's person, property, house, residence, vehicle, papers, computers, cell phones, other
         electronic communications or data storage devices or media, email accounts, social media accounts, cloud storage accounts, or
         other areas under the defendant’s control, to a search conducted by a United States Probation Officer or law enforcement officer.
         Failure to submit to a search may be grounds for revocation. The defendant shall warn any other occupants that the premises may
         be subject to searches pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable time and
         in a reasonable manner upon reasonable suspicion that the defendant has violated a condition of his supervision and that the
         areas to be searched contain evidence of this violation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse treatment provider
to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence Report by the
treatment provider is prohibited without the consent of the sentencing judge.

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health evaluations or reports, to
the treatment provider. The treatment provider may provide information (excluding the Presentence report), to State or local social service
agencies (such as the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.

It is ordered that the defendant shall pay to the United States a total fine of $10,000, which shall bear interest as provided by law.

The fine shall be paid in monthly installments of at least $850 during the term of probation. These payments shall begin 30 days after the
date of this judgment.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the fine is waived as it is found that the defendant does not have the ability to pay interest.
Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

Defendant’s bond is exonerated.

Defendant is advised of his right of appeal.


IT IS SO ORDERED.




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 2 of 5
 USA vs.      KYLE CONLEY                                                           Docket No.:    LA CR20-00625


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            June 8, 2021
            Date                                                      John A. Kronstadt, United States District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                      Clerk, U.S. District Court




            June 8, 2021                                        By    /s/ T. Jackson
            Filed Date                                                T. Jackson, Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                   STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons
       crime;                                                                         engaged in criminal activity and must not knowingly associate
 2.    The defendant must report to the probation office in the federal               with any person convicted of a felony unless granted
       judicial district of residence within 72 hours of imposition of a              permission to do so by the probation officer. This condition will
       sentence of probation or release from imprisonment, unless                     not apply to intimate family members, unless the court has
       otherwise directed by the probation officer;                                   completed an individualized review and has determined that
 3.    The defendant must report to the probation office as instructed                the restriction is necessary for protection of the community or
       by the court or probation officer;                                             rehabilitation;
 4.    The defendant must not knowingly leave the judicial district            10.    The defendant must refrain from excessive use of alcohol and
       without first receiving the permission of the court or probation               must not purchase, possess, use, distribute, or administer any
       officer;                                                                       narcotic or other controlled substance, or any paraphernalia
 5.    The defendant must answer truthfully the inquiries of the                      related to such substances, except as prescribed by a
       probation officer, unless legitimately asserting his or her Fifth              physician;
       Amendment right against self-incrimination as to new criminal           11.    The defendant must notify the probation officer within 72 hours
       conduct;                                                                       of being arrested or questioned by a law enforcement officer;
 6.    The defendant must reside at a location approved by the                 12.    For felony cases, the defendant must not possess a firearm,
       probation officer and must notify the probation officer at least               ammunition, destructive device, or any other dangerous
       10 days before any anticipated change or within 72 hours of                    weapon;
       an unanticipated change in residence or persons living in               13.    The defendant must not act or enter into any agreement with a
       defendant’s residence;                                                         law enforcement agency to act as an informant or source
 7.    The defendant must permit the probation officer to contact him                 without the permission of the court;
       or her at any time at home or elsewhere and must permit                 14.    The defendant must follow the instructions of the probation
       confiscation of any contraband prohibited by law or the terms                  officer to implement the orders of the court, afford adequate
       of supervision and observed in plain view by the probation                     deterrence from criminal conduct, protect the public from
       officer;                                                                       further crimes of the defendant; and provide the defendant
 8.    The defendant must work at a lawful occupation unless                          with needed educational or vocational training, medical care,
       excused by the probation officer for schooling, training, or                   or other correctional treatment in the most effective manner.
       other acceptable reasons and must notify the probation officer
       at least ten days before any change in employment or within
       72 hours of an unanticipated change;




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 3 of 5
 USA vs.      KYLE CONLEY                                                         Docket No.:      LA CR20-00625



   X The defendant must also comply with the following special conditions (set forth below).

                      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to
 penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
 offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money order
 made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments must be
 delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                       1. Special assessments under 18 U.S.C. § 3013;
                       2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                          States is paid):
                                 Non-federal victims (individual and corporate),
                                 Providers of compensation to non-federal victims,
                                 The United States as victim;
                       3. Fine;
                       4. Community restitution, under 18 U.S.C. § 3663(c); and
                       5. Other penalties and costs.

                      CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or
 open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance of
 opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new
 account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                  These conditions are in addition to any other conditions imposed by this judgment.




                                                                      RETURN

I have executed the within Judgment and Commitment as follows:



CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 5
 USA vs.      KYLE CONLEY                                                         Docket No.:      LA CR20-00625

 Defendant delivered on                                                                       to

 Defendant noted on appeal on

 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                      United States Marshal



                                                                By
            Date                                                      Deputy Marshal

                                                                     CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                      Clerk, U.S. District Court



                                                                By
            Filed Date                                                Deputy Clerk



                                                    FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                                 Date




                      U. S. Probation Officer/Designated Witness                                Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 5
